UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6477


RONALD WAYNE LEWIS,

                Plaintiff - Appellant,

          v.

DIVISION OF CHILD SUPPORT ENFORCEMENT,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:10-cv-00894-JRS)


Submitted:   August 29, 2011                 Decided:   March 20, 2012


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Remanded by unpublished per curiam opinion.


Ronald Wayne Lewis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald Wayne Lewis appeals the district court’s order

dismissing without prejudice his 42 U.S.C. § 1983 (2006) action

for failure to comply with an order of the magistrate judge to

complete    an    affidavit    in   support    of   his   in    forma    pauperis

application.       Lewis contends in his informal brief that he did

not receive the in forma pauperis application — and possibly the

magistrate judge’s order.

            Because it is unclear from the record whether Lewis

received the magistrate judge’s order, we remand the case to the

district court for a determination of whether Lewis received the

order and, if not, to afford him the opportunity to comply with

the order.       We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented    in    the    materials

before   the     court   and   argument    would    not   aid   the    decisional

process.

                                                                         REMANDED




                                       2